Citation Nr: 0924636	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-24 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1942 to November 
1945.  The Veteran died in April 1988, and the appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefit sought on 
appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  
38 C.F.R. § 19.9 (2008).  As explained below, the facts and 
circumstances of this case necessitate a remand so that the 
AMC or RO can attempt to retrieve additional medical records, 
obtain a medical opinion and readjudicate the claim.  The 
relevant evidence of record is briefly summarized below.  

A certificate of death shows that the Veteran died in a VA 
medical center on April [redacted], 1988 at the age of 68.  The 
immediate cause of his death was recorded as cardiopulmonary 
arrest due to hypotension and end stage metastatic lung 
cancer.  An autopsy was not performed.  At the time of his 
death, service connection was in effect for generalized 
dermatitis, rated 10 percent; and status-post thyroidectomy, 
rated zero percent.  

There is a medical opinion dated in March 2004 from Nayer 
Irani, M.D., who concluded after a review of the claims file 
that the Veteran died of end stage metastatic lung cancer and 
hypotension.  The physician opined that the available medical 
information in the claims file did not associate the cause of 
the Veteran's death to his service-connected disabilities, to 
his period of military service or presumptive diseases by VA 
regulation.  

The Veteran died in April 1988 in the Long Beach, California 
VA hospital, where he had been admitted five days earlier.  
The claims file contains Exchange of Beneficiary Information 
forms that indicate the dates he was admitted to the hospital 
and when he expired, but the terminal hospital medical 
records are not associated with the claims file.  The AMC/RO 
needs to obtain all VA medical treatment records, 
particularly those relating to the Veteran's terminal 
hospitalization in April 1988, and to associate these records 
with the claims file.  38 C.F.R. § 3.159(c)(2) (2008).

In July 2003 the appellant submitted a formal application for 
dependency and indemnity compensation (DIC), asserting 
essentially that the Veteran's service-connected status-post 
thyroidectomy materially contributed to his cardiopulmonary 
arrest.  In her June 2006 substantive appeal, she stated that 
the Veteran's cardiopulmonary arrest was due to his service-
connected post-hyperthyroidism.  

The Veteran's entrance examination from July 1942 noted that 
his chest X-ray was negative.  His service treatment records 
showed that he had a partial thyroidectomy in March 1943.  

March 1976 treatment records from St. Jude Hospital show that 
the Veteran had been transferred from Placentia-Linda 
Hospital, but these records are not associated with the 
claims file.  The Veteran reported that eight to 10 years 
earlier he had been admitted to St. Jude Hospital for a heart 
attack, but these records are also not associated with the 
claims file.  In her notice of disagreement, the appellant 
stated that the Veteran had his first heart attack at age 43, 
which would have been around 1962.  The RO should obtain and 
associate with the claims file these earlier identified 
treatment records.  38 C.F.R. § 3.159(c)(1)(2) (2008).

While hospitalized in March 1976, the Veteran was diagnosed 
with organic heart disease, which included arteriosclerotic 
heart disease, anatomical coronary artery stenosis and 
physiological unstable angina.  A postoperative thyroidectomy 
was also noted.  The Veteran underwent quadruple coronary 
artery bypass surgery.  

In June 1979, the Veteran was granted noncompensable service 
connection for status post thyroidectomy from January 1979.  

In September 1979, a private physician stated that the 
Veteran's coronary heart disease, necessitating coronary 
bypass graft surgery, is possibly related to previous 
thyroidectomy.  (Emphasis added.)  It is pertinent to note at 
this juncture that a number of U.S. Court of Appeals for 
Veterans Claims (Court) cases has provided discussion on the 
weighing of medical opinion evidence.  See, e.g., Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship).

A June 1984 private treatment record shows that the Veteran 
only had rare episodes of chest pain and no episodes of 
congestive heart failure.  The physician noted a history of 
hypertension, but found no other significant past medical 
history.  The physician recorded that the Veteran was a heavy 
smoker.  The Veteran was diagnosed as having atherosclerotic 
heart disease.  

In a December 2003 letter to the VA, the appellant identified 
two additional places where the Veteran received treatment.  
She stated that she had contacted Yorba Linda Medical Group 
and Secure Horizons and received no reply; she asked VA to 
help her get these treatment records.  The RO should obtain 
and associate with the claims file this identified medical 
evidence.  38 C.F.R. § 3.159(c)(1)(2) (2008).

The Board further notes that, in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007), the Court held that, when adjudicating a 
claim for DIC, VA must perform a different analysis depending 
upon whether a veteran was service connected for a disability 
during his or her lifetime.  The Court concluded that, in 
general, section 5103(a) notice for a DIC case must include: 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a claim for service connection for 
the cause of the veteran's death based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a claim 
based on a condition not yet service connected.  In this 
case, the RO did not provide such specific notice with 
respect to the appellant's claim for service connection for 
the cause of the Veteran's death.  Accordingly, the appellant 
should be issued an additional notification letter pursuant 
to Hupp, supra.  

Finally, in a June 2009 statement, the appellant's 
representative requested a medical opinion on behalf of the 
appellant.  While such an opinion is of record (see March 
2004 opinion from Dr. Irani, supra), the AMC/RO should 
determine whether another opinion is warranted after a review 
of any additional evidence that is obtained, including the 
terminal hospital records.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. §§ 3.159(c)(4), 3.310, 3.312 (2008).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The AMC/RO must review the record and 
ensure compliance with all applicable 
notice and assistance requirements set 
forth in the VCAA.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 
3.159.  The appellant must be notified 
of the information and evidence needed 
to substantiate her claim for service 
connection for the Veteran's cause of 
death, to include  (1) a statement of 
the conditions for which the veteran was 
service-connected at the time of his 
death; (2) an explanation of the 
evidence and information required to 
substantiate a claim for service 
connection for the veteran's cause of 
death based on the previously service-
connected disabilities; and (3) an 
explanation of the evidence and 
information required to substantiate a 
claim for the veteran's cause of death 
claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 
21 Vet. App. 342 (2007).

2.	The AMC/RO should obtain all VA medical 
examination and treatment reports that 
may be available, to include the April 
1988 terminal hospital records from the 
Long Beach VA Medical Center.  

3.	The AMC/RO must contact the appellant 
and obtain all relevant information 
pertaining to evaluation or treatment 
for the Veteran's thyroid and heart 
disorders, to include treatment from 
Placentia-Linda Hospital, St. Jude 
Hospital from the 1960s, Yorba Linda 
Medical Group, and Secure Horizons.  
After securing any necessary consent 
from the appellant, the AMC/RO should 
secure all identified records.

4.	After a review of any additional medical 
evidence that is obtained, to include 
the terminal hospital records, the 
AMC/RO must determine whether an 
additional medical opinion is warranted.  
If so, the claims file should be sent to 
a VA specialist in internal medicine for 
the purpose of determining whether the 
Veteran's heart disease materially 
contributed to his death and, if so, 
whether the Veteran's service-connected 
status post thyroidectomy (to include 
medication for same) caused or 
aggravated his heart disease.  The 
claims file should be sent to the 
physician and he or she should review 
the relevant evidence in the claims 
file.  

After obtaining a medical history, the 
physician should answer the following 
questions:  

a.	Is it at least as likely as not 
(50 percent or more degree of 
probability) that the Veteran's 
heart disease materially 
contributed to his death? 

b.	If the answer to (a) is in the 
affirmative, is it at least as 
likely as not that the 
Veteran's service-connected 
status post thyroidectomy (to 
include thyroid medication) 
caused or aggravated his heart 
disease?

c.	Is it at least as likely as not 
that the Veteran's service-
connected status post 
thyroidectomy (to include 
thyroid medication) caused or 
aggravated his fatal lung 
cancer or hypotension?

The clinician is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
causal relationship or a finding of 
aggravation; less likely weighs against 
the claim.

The clinician is also advised that 
aggravation for legal purposes is 
defined as a worsening of the 
underlying disability beyond its 
natural progression versus a temporary 
flare-up of symptoms.

The physician is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

5.  Thereafter, the appellant's claim for 
service connection for the Veteran's 
cause of death must be re-adjudicated 
on the basis of all of the evidence of 
record and all governing legal 
authority, to include a September 1979 
private medical opinion that found a 
causal relationship between 
thyroidectomy and coronary heart 
disease, and all evidence secured 
pursuant to this remand.  

If the benefit sought on appeal remains 
denied, the appellant must be provided 
with a supplemental statement of the 
case (SSOC) and an appropriate period 
of time for response before the record 
is returned to the Board for further 
review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain evidentiary 
development and preserve the appellant's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.

The appellant's appeal must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2008).




_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



